Title: From Alexander Hamilton to James McHenry, 17 June 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York June 17. 1799

I have the honor of your letter of the 15 instant. The several points mentioned in it have been attended.
In the commencement of a new branch of service it is necessary for dispatch to wave the usual forms. Hence the omission of returns. But I shall speedily send you an exact statement of the various articles of supply requisite for each Regiment—and which from the accounts received it will be requisite to forward as speedily as shall be practicable.
I shall also mention what further supply of bounty money will be immediately requisite for certain Regiments, and I shall subjoin the result of my reflection on the subject of an advance of pay. The intention of my last was only to call your attention to this as an approaching object of expenditure.
With great respect etc.
The Secy of War
